This is in response to a Final Office action. The MPEP at Section 714.12 states: Once a final rejection that is not premature has been entered in an application, applicant or patent owner no longer has any right to unrestricted further prosecution. This does not mean that no further amendment or argument will be considered. Any amendment that will place the application either in condition for allowance or in better form for appeal may be entered. MPEP 714.12. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires only a cursory review by the examiner, compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. MPEP 714.13 II. The refusal to enter the proposed amendment should not be arbitrary. The proposed amendment should be given sufficient consideration to determine whether the claims are in condition for allowance and/or whether the issues on appeal are simplified. MPEP 714.13 III. 
	In the instant case, the amendment filed 12/10/2020 does not place the claims either in condition for allowance nor does it simplify issues for purposes of appeal. In this instance, the proposed amendment of the negative limitation “where in the cured matrix does not include plastic” is both unsupported and raises new matter issues.  The support appears to be based on the background describing conventional matrix resins which “frequently consist of difficult-to recycle plastics.   Note that excluding all plastics is not supported as well as the fact that the proposed amendment if entered would raise issues with respect to 35 USC 112(b) as it is not clear what exactly is being precluded as “plastics” covers a wide range of materials include some made from renewable sources such as corn.   
	The entry of the amendment does not simplify the issues and the rejection under 35 USC 112(a and b) are maintained.
	As Applicant’s arguments are based on unentered claims, the previously set forth rejections over Wimmer are maintained.  It should be noted that Applicant argues that Wimmer in states polylactide, but the reference appears to say “such as polylacide” and not so limited.  
	Applicant is also requested to present a full English translation of EP1958762.
/Arti Singh-Pandey/Primary Examiner, Art Unit 1796